Citation Nr: 1024751	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a disability manifested 
by chronic chest pain.

3.  Entitlement to service connection for right hand disability.

4.  Entitlement to service connection for residuals of cold 
injuries.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia 
which, in part, denied service connection for asthma, a right 
hand disability, residuals of cold injuries, and chronic chest 
pain.

In a September 2009 decision, the Board remanded these issues for 
additional development.


FINDINGS OF FACT

1.  There is no competent medical evidence of record indicating 
that the Veteran currently has asthma or any respiratory 
disorder.

2.  There is no competent medical evidence of record indicating 
that the Veteran currently has any chest disability.

3.  Right wrist tendonitis in service was acute and transitory, 
resolving without residual disability, and the only medical 
opinion to address the etiology of a current right wrist 
disability weighs against the claim.

4.  Residuals of cold injuries were not present in service and 
are not etiologically related to service.






CONCLUSIONS OF LAW

1.  Asthma was not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Chronic chest pain was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

3.  A right wrist disability was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

4.  Residuals of cold injuries were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a January 
2007 letter that explained what information and evidence was 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The April 2007 RO rating decision reflects the initial 
adjudication of the claim followed the issuance of the January 
2007 letter.  Accordingly, no further development is required 
with respect to the duty to notify.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and January 2010 VA examinations.  Also of record and 
considered in connection with the appeal are the various written 
statements provided by the Veteran.  The Board finds that no 
additional RO action to further develop the record on the claims 
for service connection is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"). 

There must be objective indications of chronic disability, and 
this includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3). A disability is considered chronic if it 
has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 


I.  Service connection for asthma

The Veteran contends that he has current asthma that is related 
to her military service.

On review of the record, the Veteran's service treatment records 
indicate that she presented with complaints of chest pains on 
multiple occasions during service.  She reported that she had 
shortness of breath when the pain occurred.  A September 2002 
service treatment record notes that the Veteran was seen to 
determine if she has asthma, because she had complained of 
difficulty breathing during running or at rest.  An inhaler was 
prescribed, along with allergy medication.  Pulmonary function 
tests were normal.  In a July 2003 post-deployment health 
assessment form, the Veteran indicated that during her deployment 
to Kuwait in January 2003 and to Iraq in March 2003 as part of 
Operation Iraqi Freedom, she experienced chest pain or pressure 
and difficulty breathing.  A December 2003 service treatment 
record notes that the Veteran presented for a follow-up on asthma 
results.  Although she was noted to have been tested one year 
earlier, she went to Iraq before obtaining the results.  She 
complained of wheezing.  The assessment was reactive airway 
disease with probable allergic component.  The January 2004 
report of medical examination for separation notes normal lungs.  
In the accompanying report of medical assessment, the Veteran 
stated that she uses Albuterol before running.

Post service medical records include a January 2010 VA 
examination.  The Veteran reported experiencing shortness of 
breath with exertion about once or twice a week.  She denied 
being diagnosed with asthma or any costochondritis of chest wall 
pain while in service.  The examiner noted that she still had not 
been diagnosed with asthma since she left service in 2004 and 
that there was no evidence in the claims file that she had ever 
been diagnosed with asthma.  The examiner indicated that there 
was evidence mentioned in the service treatment records of 
exercise induced asthma which appeared to actually be 
bronchospasm symptoms.  Currently, the Veteran did not describe 
having any periods of incapacitation with problems of "asthma, 
chest pains or shortness of breath".  She did not have any 
restrictive airway diseases that interfered with respiration.  X-
rays of the lungs demonstrated no acute or active parenchymal 
infiltrates, consolidations or effusions.  There was a circular 
shadow of increased density which was identified as a possible 
tumor.  An echocardiogram report was normal with no significant 
valvular abnormality noted.  The examiner concluded that asthma 
was not confirmed to have been diagnosed by an examination in 
service and by the current examination.  The pulmonary function 
test had normal spirometry with no significant bronchodilator 
response.

Although on multiple occasions the Veteran reported chest pains 
with accompanying shortness of breath during service, the medical 
evidence of record did not reveal a diagnosed respiratory 
disability to include asthma.  Furthermore, a review of the 
record is negative for asthma or any diagnosed respiratory 
disability.  Given the absence of any diagnosed respiratory 
disability, service connection is not warranted.

The Board is mindful of the Veteran's assertion that she 
currently suffers from asthma due to service.  The Board 
acknowledges that she is competent to give evidence about what he 
experienced; i.e., that she had chest pain and shortness of 
breath.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the 
Veteran is not competent to testify that she developed any 
current respiratory disorders to include asthma from an event or 
injury in service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no indication in the record that the Veteran is a 
physician.  Therefore, as a layperson, she is not competent to 
provide evidence that requires medical knowledge because she 
lacks the requisite professional medical training, certification 
and expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
summary, while the Veteran is certainly competent to testify as 
to the fact she had symptoms, such as chest pain and shortness of 
breath, she is not competent to render a medical diagnosis.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); see also, Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).

For all the foregoing reasons, the Board concludes that the claim 
for service connection for asthma must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the- doubt doctrine.  However, as there is a 
preponderance of the evidence that weighs against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.  

Likewise, the Board notes that Congress has specifically limited 
service connection to instances where there is current disability 
that has resulted from disease or injury.  See 38 U.S.C.A. § 
1110.  In the absence of proof of any current respiratory 
disorders to include asthma, the claim of service connection for 
asthma may not be granted.  Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


II.  Service connection for chronic chest pain
 
The Veteran contends that she has a current chronic chest pain 
disability that is related to her military service.

The Veteran's service treatment records indicate that she 
presented with complaints of chest pains on multiple occasions 
during service.  A June 2001 treatment note indicated that the 
Veteran presented with chest pains that she had experienced for 
11 years.  The diagnosis was atypical chest pain.   In a July 
2003 post-deployment health assessment form, the Veteran 
indicated that during her deployment to Kuwait in January 2003 
and to Iraq in March 2003 as part of Operation Iraqi Freedom, she 
experienced chest pain or pressure and difficulty breathing.  A 
December 2003 treatment note indicated that the Veteran had 
questionable restrictive airway disease with a probable allergic 
component.  At her January 2004 separation examination, the 
Veteran reported having chest pain.  In the accompanying report 
of medical assessment, the Veteran stated that she had chest 
pains which are intermittent and infrequent.

Post service medical records include a January 2010 VA 
examination.  The Veteran reported experiencing shortness of 
breath with exertion about once or twice a week in service with 
associated chest pain.  The examiner noted that the claims file 
indicated that the Veteran reported that some chest pain existed 
prior to service and was aggravated during service with exercise.  
However, the examiner noted that on her entrance examination the 
Veteran's lungs were normal and she denied any shortness of 
breath or pain or pressure in the chest.  Currently, the Veteran 
did not describe having any periods of incapacitation with 
problems of chest pains.  The diagnosis was chest pain with an 
uncertain etiology.  The Veteran had pain associated with 
exercising and associated shortness of breath which was likely as 
not observed in service but etiology was not defined in service.  
The examiner opined that from the documentation, the Veteran's 
chest pain clearly and unmistakably existed prior to service and 
also did occur during her military service.  However, after 
examination, the chest pain was less likely than not caused by or 
a result of her military service with no evidence of permanent 
increase in severity noted as a result of her military service.

While the Veteran currently has chronic chest pain that also 
occurred during her military service, the Board notes that mere 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Although the Veteran was seen on multiple occasions with 
complaints of chest pain, the medical evidence of record does not 
reveal a diagnosed disability of the chest.  Given the absence of 
any chest disability, service connection is not warranted. 

The Board is mindful of the Veteran's assertion that she 
currently suffers from a chest disability due to service.  The 
Board acknowledges that she is competent to give evidence about 
what she experienced.  See Charles, supra, Layno, supra.  
However, the Veteran is not competent to testify that she 
developed any current chest disability from an event or injury in 
service.  Where a determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is required.  
See Grottveit, supra.  There is no indication in the record that 
the Veteran is a physician.  Therefore, as a layperson, she is 
not competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu, supra.  In summary, while 
the Veteran is certainly competent to testify as to the fact she 
had symptoms, she is not competent to render a medical diagnosis.  
See Bar, supra; see also, Woehlaert, supra.

The Board finds that the Veteran's own assertions as to the 
etiologies of her claimed chronic chest pain disability have no 
probative value.  

For all the foregoing reasons, the Board concludes that the claim 
for service connection for chronic chest pain must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  However, as 
there is a preponderance of the evidence that weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilpin, supra.  Likewise, the Board 
notes that Congress has specifically limited service connection 
to instances where there is current disability that has resulted 
from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence 
of proof of any current chronic chest pain disability, the claim 
of service connection for chronic chest pain may not be granted.  
Gilbert, supra, Brammer, supra.  


III.  Service connection for right hand disability

In this case, the Veteran asserts that she has a current right 
hand disability that is related to her service.  However, 
considering the record, to include statements made by the 
Veteran, the Board finds that the criteria for service connection 
have not been met.

The Veteran's service treatment records reflect that in July 
2000, she presented with right wrist pain that she had 
experienced for the past 4 days.  She denied trauma.  The Veteran 
was instructed to ice the wrist, use an ace wrap, and take 
Tylenol for pain.  The diagnosis was tendonitis of the right 
wrist.  The Veteran's January 2004 separation examination was 
negative for right wrist or hand pain.  The Veteran noted that 
she had wrist pain in service but could not remember which wrist 
it was.

Post-service, the Veteran underwent a VA examination in January 
2010.  She reported that while on duty she developed pain in her 
wrists while doing pushups and also developed a ganglion cyst on 
the dorsal aspect of her wrist.  The diagnosis was chronic right 
wrist arthralgia with occasional ganglion cyst which was not 
apparent on the examination.  The examiner concluded that the 
Veteran's right wrist tendonitis in service was less likely than 
not related to her current right wrist condition which appeared 
to be arthralgia with no evidence of tendonitis on the 
examination.

The Board finds at this point that the Veteran has shown a 
diagnosis of arthralgia of the right wrist; accordingly, the 
first element of service connection is satisfied.  However, a 
veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000).

In this case, the Veteran's service treatment records clearly 
show that the Veteran had reports of hand and wrist complaints in 
service.  However, in this case there is no medical opinion of 
record showing a relationship between the right wrist arthralgia 
and her military service.  In fact, while the July 2010 VA 
examiner diagnosed the Veteran with right wrist arthralgia, he 
opined-based on examination of the Veteran and consideration of 
his documented medical history-that it was unlikely that the 
Veteran's current disability is related to military service.  

VA must consider all favorable lay evidence of record. 3 8 USCA § 
5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly 
considered the lay evidence offered by the Veteran in the form of 
her correspondence to VA in which she asserted her belief that 
her right wrist disability was related to service.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, there is no medical opinion of record 
showing a relationship between any right hand or wrist disability 
and the Veteran's military service. 

Under these circumstances, the Board finds that service 
connection for a right hand disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra. 


IV.  Service connection for residuals of cold injuries

The Veteran contends that her residuals of cold injuries are 
related to her military service.

On review of the record, the Veteran's service treatment records 
are negative for any complaints, treatment, or diagnoses relating 
to residuals of cold injuries or cold exposure.  A January 20004 
separation examination did not report any residuals of cold 
injuries.

The Veteran underwent a VA examination in January 2010.  She 
reported that while on guard duty during the winter months in 
Georgia she developed numbness, pain and tingling in the fingers 
of both of her hands.  She noted that they turned white at the 
time of her guard duty.  She currently complained of recurrence 
of this condition during cold weather months.  The diagnosis was 
frostnip of the bilateral hands.  The examiner noted that he did 
not find any service treatment records relating to any type of 
cold injury.  He concluded that her current condition was less 
likely than not related to her active duty as there was no 
documentation in the service treatment records.

The Board finds at this point that the Veteran has shown a 
diagnosis of frostnip of the bilateral hands.  Accordingly, the 
first element of service connection is satisfied.  

However, the Board notes that there are no clinical findings or 
diagnoses of residuals of cold injury during service.  The Board 
acknowledges that the absence of in-service demonstration of 
residuals of cold injury disability does not itself preclude a 
grant of service connection.  Here, however, the post-service 
record does not demonstrate that any current residuals of cold 
injury are related to active service.  

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical nexus between current 
residuals of cold injury and the Veteran's military service.  In 
fact, the only medical opinion addressing the etiology of the 
residuals of cold injury disability weighs against the claim.  As 
indicated above, the January 2010 VA examiner opined that the 
Veteran's residuals of cold injury were less likely than not 
related to her active duty as there was no documentation in the 
service treatment records.  None of the competent medical 
evidence currently of record refutes this conclusion, and the 
Veteran has not presented or identified any such existing medical 
evidence or opinion.  

In addition to the objective evidence noted above, in 
adjudicating this claim, the Board has considered the Veteran's 
assertions.  While the Veteran is competent to report symptoms in 
service, the Veteran's January 2004 separation examination shows 
that the Veteran's was evaluated as clinically normal with 
evidence of residuals of a cold injury.  For this reason, the 
Veteran's statements as to continuous residuals of a cold injury 
since service is not found to be credible, as it is outweighed by 
the medical evidence at discharge.

The Board acknowledges that she is competent to give evidence 
about what she experienced.  See Charles, supra, Layno, supra.  
However, the Veteran is not competent to testify that she 
developed any current residuals of cold injury from an event or 
injury in service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  See Grottveit, supra.  There is no indication in the 
record that the Veteran is a physician.  Therefore, as a 
layperson, she is not competent to provide evidence that requires 
medical knowledge because she lacks the requisite professional 
medical training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu, supra.  In 
summary, while the Veteran is certainly competent to testify as 
to the fact she had symptoms, she is not competent to render a 
medical diagnosis.  See Bar, supra; see also, Woehlaert, supra.

The Board finds that the Veteran's own assertions as to the 
etiologies of her claimed residuals of a cold injury have no 
probative value.  

Under these circumstances, the Board finds that service 
connection for residuals of a cold injury must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra. 


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for chronic chest pain is 
denied. 





Entitlement to service connection for right hand disability is 
denied.

Entitlement to service connection for residuals of cold injuries 
is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


